         Case 2:19-cv-00501-AJS Document 130 Filed 08/26/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANNE WEST, TOM BROWN,                                 Civil Action No. 2:19-cv-0501-AJS
                       Plaintiffs,
       v.                                             LEAD CASE
DOCUSIGN, INC.,
                       Defendant.

ARNOLD VARGAS and TOM BROWN,                          Civil Action No. 2:19-cv-00507-AJS
                      Plaintiffs,
       v.                                             MEMBER CASE
AJ MADISON, INC.,

                       Defendant.
                                                      Electronically Filed



                                     NOTICE OF SETTLEMENT

       Plaintiffs Arnold Vargas and Tom Brown, by and through their undersigned counsel,

hereby advise this Honorable Court they have reached an agreement in principle with Defendant

AJ Madison, Inc. The parties are finalizing settlement and dismissal documents and expect to file

the dismissal papers within thirty (30) days.



 Dated: August 26, 2019                         THE SWEET LAW FIRM, P.C.

                                                By:     /s/ Benjamin J. Sweet
                                                Benjamin J .Sweet, Esq.
                                                1145 Bower Hill Road, Suite 104
                                                Pittsburgh, Pennsylvania 15243
                                                Telephone: 412-857-5350

                                                Attorneys for Plaintiff
         Case 2:19-cv-00501-AJS Document 130 Filed 08/26/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on the 26th day of August, 2019, the foregoing document was electronically

filed through the Court’s CM/ECF system, which will send notification of such filing to all

counsel of record.



                                              /s/ Benjamin J. Sweet
                                             Benjamin J .Sweet, Esq.




                                                2
